           Case 2:20-cv-01506-KJD-NJK Document 23 Filed 12/11/20 Page 1 of 1




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   WP 6 RESTAURANT MANAGEMENT
     GROUP, LLC,                                           Case No.: 2:20-cv-01506-KJD-NJK
 7
            Plaintiff(s),                                                Order
 8
     v.                                                              [Docket No. 22]
 9
     ZURICH AMERICAN INSURANCE
10   COMPANY,
11          Defendant(s).
12         Pending before the Court is a stipulation to continue the telephonic hearing on the
13 discovery plan, Docket No. 22, which is GRANTED. That hearing is RESET for 4:00 p.m. on
14 December 14, 2020. Counsel must appear telephonically by calling the Court conference line at
15 877-402-9757 at least five minutes prior to the hearing. The conference code is 6791056. In order
16 to ensure a clear recording of the hearing, the call must be made using a land line phone. Cell
17 phone calls, as well as the use of a speaker phone, are prohibited.
18         IT IS SO ORDERED.
19         Dated: December 11, 2020
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
